Supreme Court of Florida
                                 ____________

                                 No. SC17-820
                                 ____________

                      JASON DEMETRIUS STEPHENS,
                               Appellant,

                                       vs.

                            STATE OF FLORIDA,
                                 Appellee.

                                 ____________

                                 No. SC17-1204
                                 ____________

                      JASON DEMETRIUS STEPHENS,
                               Appellant,

                                       vs.

                             JULIE L. JONES, etc.,
                                  Appellee.

                               [January 22, 2018]



PER CURIAM.

      Jason Demetrius Stephens appeals the circuit court’s order denying his

motion filed pursuant to Florida Rule of Criminal Procedure 3.851 and petitions
this Court for a writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(1),

(9), Fla. Const.

      Stephens seeks relief pursuant to the United States Supreme Court’s decision

in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in Hurst v.

State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This

Court stayed Stephens’ appeal and consideration of his habeas petition pending the

disposition of Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S.

Ct. 513 (2017). After this Court decided Hitchcock, Stephens responded to this

Court’s order to show cause arguing why Hitchcock should not be dispositive in

both cases.

      After reviewing Stephens’ response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Stephens is not entitled to relief.

Stephens was sentenced to death following a jury’s recommendation for death by a

vote of nine to three. Stephens v. State, 787 So. 2d 747, 752 (Fla. 2001).

Stephens’ sentence of death became final in 2001. Stephens v. Florida, 534 U.S.
1025 (2001). Thus, Hurst does not apply retroactively to Stephens’ sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Stephens’ motion and deny his petition for a writ of habeas corpus.




                                         -2-
      The Court having carefully considered all arguments raised by Stephens, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), now final.

However, I continue to adhere to the views expressed in my dissenting opinion in

Hitchcock.

An Appeal from the Circuit Court in and for Duval County,
     Russell Healey, Judge - Case No. 161995CF005326AXXXMA
And an Original Proceeding – Habeas Corpus

Ann E. Finnell of Finnel, McGuiness, Nezami & Andux, P.A., Jacksonville,
Florida, and Billy H. Nolas, Chief, Capital Habeas Unit, Northern District of
Florida, Tallahassee, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Lisa Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee/Respondent




                                        -3-